t c memo united_states tax_court kenneth d hanks petitioner v commissioner of internal revenue respondent docket no filed date kenneth d hanks pro_se audrey m morris for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge john f dean pursuant to the provisions of sec_7443a as in effect when this case commenced and rule sec_181 and sec_183 unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for tax years for which petitioner seeks abatement of interest rule references are to the tax_court rules_of_practice and the all - - procedure the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge dean special_trial_judge on date respondent issued a notice of final_determination denying petitioner's claim for the abatement of interest for tax years and petitioner challenged the determination by timely filing a petition under sec_6404 as in effect at the time the petition was filed and rule the issue for decision is whether respondent abused his discretion by failing to abate assessments of interest relating to petitioner's and tax years background the stipulation of facts and the accompanying exhibits are incorporated herein by reference petitioner resided in hutchins texas at the time his petition was filed with the court petitioner's and federal_income_tax returns were subjected to examination by the internal_revenue_service irs beginning on date his first meeting with the revenue_agent assigned to perform the examination took place on date the revenue_agent referred petitioner's case to the criminal_investigation_division cid of irs on date the referral was evaluated and accepted by cid for investigation cid worked on the case from april or may of until it recommended that petitioner be prosecuted for attempted income_tax evasion under sec_7201 for both and the recommendation was forwarded to the department of justice for consideration on date the department of justice declined to prosecute the case and in late march or early april of the case was returned to the revenue_agent for civil disposition the revenue_agent issued his first report on date after receiving additional information from petitioner or his representatives a revised revenue_agent's_report was issued on date petitioner requested consideration of his case by the appeals_division of the irs on date the appeals_division settled with petitioner on income_tax adjustments for and petitioner and an appeals_division representative signed a form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment dated date on the form petitioner agreed to the assessment of federal_income_tax deficiencies of dollar_figure for and dollar_figure for as well as accuracy-related_penalties under - sec_6662 of dollar_figure and dollar_figure for the respective years on date petitioner filed his claim for interest abatement for and for the period after date the notice of full disallowance-final determination upon which this case is based was issued to petitioner by the appeals_division of irs in dallas texas on date discussion petitioner argues that sec_6404 provides that the commissioner may abate interest attributable to unreasonable error or delay and that in his case there was continuous delay after delay after delay and error after error after error it appears to the court from the record that petitioner's complaint is that it took too long to resolve his tax matters for and pursuant to sec_6404 1i ' the tax_court has the authority to review the commissioner’s denial of a taxpayer’s request for abatement of interest the court may order an abatement where the commissioner’s failure to abate interest was an abuse_of_discretion sec_6404 the taxpayer must demonstrate that the commissioner in failing to abate interest exercised his discretion arbitrarily capriciously or without ' sec_6404 was formerly designated sec_6404 g but was redesignated sec_6404 by the internal_revenue_service restructuring reform act of publaw_105_206 sec_3309 112_stat_743 --- - sound basis in law or fact woodral v commissioner 1t c sec_6404 authorizes the commissioner to abate the assessment of interest on any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the irs in performing a ministerial_act or any payment of tax described in sec_6212 to the extent that any error or delay in such payment is attributable to an officer_or_employee of the irs being erroneous or dilatory in performing a ministerial_act in sec_6404 was amended by sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 to permit the commissioner to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts this amendment applies to interest accruing with respect to deficiencies or payments for tax years beginning after date woodral v commissioner supra pincite n accordingly the amendment is not applicable to petitioner's and tax years an error or delay by an officer_or_employee of the irs is taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved sec_6404 moreover only errors or delays occurring after the irs has contacted the taxpayer in writing with respect to the deficiency or payment are taken into account id thus - - abatement of interest for the period of time between the date a taxpayer files a return and the date respondent commences an audit is not permitted under sec_6404 sims v commissioner tcmemo_1999_414 quoting h rept pincite c b vol temporary regulations interpreting sec_6404 define the term ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer's case after all prereguisites to the act such as conferences and review by supervisors have taken place sec_301_6404-2t b temporary proced admin regs fed reg date a decision concerning the proper application of law either federal or state is not a ministerial_act id petitioner has not taken the position that his claim_for_abatement of interest is based on the assessment of a deficiency attributable to any error or delay by an officer_or_employee of the irs in performing a ministerial_act see sec_6404 a the court will thus consider whether an officer_or_employee of the irs committed any error or delay in performing a ministerial_act which resulted in an assessment of interest on any payment with respect to petitioner's and tax years see sec_6404 e b in a letter attached to his request for abatement and at trial petitioner's primary complaint seemed directed at the - length of the civil and criminal examination process rather than at any particular error or act of delay committed by an irs employee the mere passage of time however does not establish error or delay in performing a ministerial_act scott v commissioner tcmemo_2000_369 hawksley v commissioner tcmemo_2000_354 taking several years to complete an examination due to the use of third-party summonses made necessary by difficulties in obtaining documentation and to the commissioner's suspicion of fraud does not prove erroneous or dilatory ministerial acts by respondent banat v commissioner tcmemo_2000_141 the commissioner's decision not to proceed with the civil case during a criminal_fraud investigation and prosecution is not a ministerial_act 113_tc_206 petitioner did make an unfocused allegation that the revenue_agent failed to return to him some records obtained during the civil examination the revenue_agent however testified that most of the documents used in the examination were photocopies obtained by the use of third-party_recordkeeper summonses see sec_7609 the revenue_agent also testified that the limited number of original documents that he did obtain were returned to --- - petitioner as shown in his case activity record copies of pages of which were stipulated by the parties petitioner has failed to describe or establish any error or delay by an officer or an employee of the irs in performing a ministerial_act that gave rise to assessments of interest on either deficiencies or payments for his and taxable years the court therefore holds that respondent’s failure to abate interest was not an abuse_of_discretion the court has considered all other arguments advanced by petitioner and to the extent not discussed above has found those arguments to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
